DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered. Claims 3, 17 are canceled. Claims 1, 12, 18, 19 and 20 are amended. Claims 1, 2, 4-16, 18-20 are present for examination.

Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4-16, 18-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
 Independent claims 1, 12, 18 and 19 state that " …an organism genetically modified to biosynthesize the product or increase biosynthesis of the product relative to that of a corresponding' wild type organism…" However the genetic modification required to biosynthesize the product is not described…
On the reply filed o 08/19/2021, Applicant argues:
"…Solely to compact prosecution and without prejudice, claims 1, 12, 18 and 19 have been further amended to recite an organism genetically modified to comprise a polynucleotide with at least 90% sequence identity to SEQ ID NO: 1, 3 and/or 5, and SEQ ID NO: 7 and/or 9 or encode a polypeptide with at least 90% sequence identity to SEQ ID NO: 2, 4 and/or 6, and SEQ ID NO: 8 and/or 10 which exhibits at least 75% of the activity of the corresponding mature, full-length, polypeptide of SEQ ID NO: 2, 4, 6, 8 or 10 wherein the organism is selected from a species of Cupriavidus or Ralstonia. Further, solely to compact prosecution and without prejudice, claims 1, 12 and 16 have been amended to recite that the product is selected from the group consisting of isopropanol, acetone, isoprene, ethanol, n-propanol, acetaldehyde, ethyl acetate, isobutylene and butadiene. Support for the amendments is provided in the patent application at, for example, pages 21, 23 and 27 and the Examples beginning at page 32. With respect to the rejection of claim 20, functional fragment language was deleted in the response filed April 15, 2021…"

	Applicant's argument and claim amendment have been carefully considered and found persuasive. This rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Maintained - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	Claims 1, 2, 4-16, 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Matthias Raberg et al (Ralstonia eutropha H16 in progress: Applications beside PHAs and establishment as production platform by advanced genetic tools. Critical Review in Biotechnology. Pages 494-510 in IDS) in view of Jingnan et al (Studies on the production of branched-chain alcohols in engineered Ralstonia eutropha. Applied Microbiology and Biotechnology volume 96, pages 283–297 (2012)) further in view of Schultz et al (US Patent 5,266,206) and further in view of US Patent 10,252,183 B2. 
	Raberg et al. teach that Ralstonia eutropha utilizes a broad range of renewable heterotrophic resources and that the substrate utilization range can be further extended by metabolic engineering of the parent Ralstonia eutropha strain. They teach that besides polyhydroxyalkanoates (PHAs), novel biopolymers of 2-hydroxyalkanoates and polythioesters or cyanophycin as well as chemicals such as alcohols, alkanes, alkenes, and further interesting value added chemicals significantly extend the range of products synthesized by R. eutropha.
	They teach that genetically modified Ralstonia eutropha can use CO2, fructose, gluconic acid, and other organic acids including aromatic compounds (claim 8) as substrate. They further teach that Ralstonia eutropha can use carboxylic acid, a dicarboxylic acid, a hydroxyl-acid, an aldehyde, an ester, an alcohol, a cresol, a nitrile or a corresponding salt or derivative related thereto (as stated in claim 9) are broadly included in the teaching of Raberg et al….
		
Claims 1, 2, 4-16, 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Estelle Grousseau et al. (Isopropanol production with engineered Cupriavidus necator as bioproduction platform JOURNAL   Appl. Microbiol. Biotechnol. 98 (9), 4277-4290 (2014)), in IDS) in view of Baker et al US Patent 5,266,206 further in view of US Patent 10,252,183 B2. Grousseau et al teach that isopropanol can be produced through biological platforms from renewable waste carbon streams such as carbohydrates, fatty acids, or CO2 which are all carbon containing substrates and are derivatives of at least carboxylic acids.
	With regards to the "process utilizing differences in volatility between the product and broth of the fermentation process, the art for example Baker et al US Patent 5,266,206 differences in volatility was well known in the art. Shultz et al (US Patent 10,252,183 B2 teach the use of carbon source from a non-biosynthetic (biological) process. 
	For example they teach CO-containing waste streams such as the gaseous effluents emitted in steel production. They state that the substrate and/or C1-carbon source may be a waste gas obtained as a byproduct of an industrial process or from some other source, such as from automobile exhaust fumes or biomass gasification.  In certain embodiments, the industrial process is selected from the group consisting of ferrous metal products manufacturing, such as a steel mill manufacturing, non-ferrous products manufacturing, petroleum refining processes, coal gasification, electric power production, carbon black production, ammonia production, methanol production, and coke manufacturing.  In these embodiments, the substrate and/or C1-carbon source may be captured from the industrial process before it is emitted into the atmosphere, using any convenient method. 
	Therefore at the time of the instant application claims 1, 2, 4-16, 18-20 were prima facie obvious.

	Applicants argue:
"Applicants respectfully traverse these rejections. MPEP 2143.02 and the case law are clear; a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective
functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art…
	Solely to compact prosecution and without prejudice, and in accordance with teachings in the patent application at page 27 and the Examples beginning at pages 32, Applicants have further amended the claims to recite production of a product selected from the group consisting of isopropanol, acetone, isoprene, ethanol, n-propanol, acetaldehyde,  from a carbon containing substance obtained from the waste stream with an organism genetically modified to comprise a polynucleotide with at least 90% sequence identity to SEQ ID NO: 1, 3 and/or 5, and SEQ IB NO: 7 and/or 9 or encode a polypeptide with at least 90% sequence identity to SEQ ID NO:2, 4 and/or 6, and SEQ ID NO: 8 and/or 10 which exhibits at least 75% of the activity of the corresponding mature, full-length, polypeptide of SEQ ID NO:2, 4, 6, 8 or 10, wherein the organism is selected from a species of Cupriavidus or Ralstonia. The cited combinations of references do not make known the claimed organisms nor are the cited combinations of references in any way predictive of the utility of these organisms in producing the claimed productions from carbon containing substance obtained from a waste stream.
Thus, as the cited references do not make known all claim elements and are in no way predictive of results achieved with the instant claimed invention, the references clearly fail to establish a rationale supportive of obviousness of the instant claims invention. See MPEP 2143.02…"
	
	Claims 1, 2, 4-16, 18-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Matthias Raberg et al (Ralstonia eutropha H16 in progress: Applications beside PHAs and establishment as production platform by advanced genetic tools. Critical Review in Biotechnology. Pages 494-510 online: 12 Dec 2017 in IDS) in view of Jingnan et al (Studies on the production of branched-chain alcohols in engineered Ralstonia eutropha. Applied Microbiology and Biotechnology volume 96, pages 283–297 (2012)) further in view of Estelle Grousseau et al. (Isopropanol production with engineered Cupriavidus necator as bioproduction platform JOURNAL   Appl. Microbiol. Biotechnol. 98 (9), 4277-4290 (2014)), in IDS) and Schultz et al (US Patent 10,252,183 B2).
	Applicant's argument and claim amendments have been carefully considered but not found persuasive because Raberg teaches that energy carrying alcohols such as ethanol, 1-propanol, isopropanol, 1-butanol, isobutanol, 2-methyl-1-butanol, or 3-methyl-1-butanol can be produced in microbial cells and that branched-chain alcohols: isobutanol and 3-methyl-1-butanol were produced by P(3HB)-negative mutants of R. eutropha (ΔphaCAB) that overexpress genes from the native valine biosynthesis pathway and an alcohol dehydrogenase (Adh) combined with heterologous ketoisovalerate decarboxylase (Kivd) (thus obvious over claim 7. 
	Furthermore Raberg et al teach that genetically engineered Ralstonia eutropha can use CO2, fructose, gluconic acid, and other organic acids including aromatic compounds as substrate (thus obvious over claims 8, 9 and 10). To this end Raberg teaches that two steps enabled redirection of acetoacetate to isopropanol synthesis in a phaC mutant of R. eutropha. These steps include decarboxylation of acetoacetate by heterologous acetoacetate decarboxylase (Adc) (which is SEQ ID NO: 7 in the instant application) to acetone and a second step includes reduction of acetone by alcohol dehydrogenase, (Adh) (which is SEQ ID NO: 9 is from Cupriavidus) to isopropanol (see sequence alignment below). Thus both acetone and isopropanol can be produced by the genetically modified Ralstonia. Raberg et al teach that typical fermentation enzymes like a lactate dehydrogenase (Ldh) or an alcohol dehydrogenase (Adh) are synthesized during a restricted oxygen supply thus one of ordinary skill would have been motivated to restrict oxygene to increase the level of alcohol dehydrogenase which required for the production of ethanol and isopropanol (see fig. 2) thus being obvious over claim 11. 
	Further evidence in prior art by Jiangnan et al (Studies on the production of branched-chain alcohols in engineered Ralstonia eutropha) teach that various mutant strains of R. eutropha with isobutyraldehyde dehydrogenase activity, in combination with the overexpression of plasmid-borne, native branched-chain amino acid biosynthesis pathway genes and that overexpress heterologous ketoisovalerate decarboxylase gene, were used for the biosynthesis of isobutanol and 3-methyl-1-butanol and that the production of these branched-chain alcohols was initiated during nitrogen or phosphorus limitation in the engineered R. eutropha (thus being ovious over claim 11. 

	However, Grousseau et al teach production of at least isopropanol through biological platforms from renewable waste carbon streams such as carbohydrates, fatty acids, or CO2 which are all carbon containing substrates and can be derivatives of carboxylic acids.
	Furthermore, Raberg et al do not teach isolating and/or recovering the product via a process utilizing differences in volatility between the product and broth of the fermentation process. 
	However US 10,252,183 teaches a processes and associated apparatuses for the purification of ethanol or isopropanol contained in both bleed and permeate streams, withdrawn from bioreactor processes, based on differences in relative volatility between ethanol (normal boiling point=78.degree.  C.) and other components in these streams, including water (normal boiling point=100.degree.  C.), as well as metabolites such as acetic acid (normal boiling point=118.degree.  C.), 2, 3-butanediol (normal boiling point=177.degree.  C.), and various other simple organic alcohols and acids. US 10,252,183 further teaches that the substrate and/or C1-carbon source may be a waste gas obtained as a byproduct of an industrial process or from some other source, such as from automobile exhaust fumes or biomass gasification.  In certain embodiments, the industrial process is selected from the group consisting of ferrous metal 
products manufacturing, such as a steel mill manufacturing, non-ferrous products manufacturing, petroleum refining processes, coal gasification, electric power production (thus being obvious over claim 5 that states that integration of the process with power generation)…	
from a C1-containing substrate such as an industrial waste gas (thus a waste valorization process (as claimed in claims 2 and 4. 
	Therefore any of the various purification methods that depend on difference in volatility as encompassed in Schultz et al in US 10,252,183 can be used for recovering the product. 	Claims 12-16, 18-20 are also obvious because these claims mirror claims 1-2, 4-11 as claims 12-16, 18-20 are drawn to systems comprising the products that are encompassed in the methods of claims 1, 2, 4-11.
	Therefore the invention of claim 1, 2, 4-16, 18-20 were prima facie obvious to the ordinary skill in the art.

Conclusion: No claims are allowed.

Relevant publications: 
Hua-Jiang Huang A review of separation technologies in current and future biorefineries (Separation and Purification Technology 62 (2008) 1–21). 

Chakravarty, J. & Brigham, C.J. "Solvent production by engineered Ralstonia eutropha: channeling carbon to biofuel" Applied Microbiology and Biotechnology 2018 102:5021-5031.

Koutinas et al. "Valorization of industrial waste and by-product streams via fermentation for the production of chemicals and biopolymers" Chem. Soc. Rev. 2014 43:2587.



SEQ ID NO: 7
KF975390
LOCUS       KF975390                1805 bp    DNA     linear   SYN 25-APR-2014
DEFINITION  Synthetic construct acetoacetate decarboxylase (adc) and alcohol
            dehydrogenase (adh) genes, complete cds.
ACCESSION   KF975390
VERSION     KF975390.1
KEYWORDS    .
SOURCE      synthetic construct

            other sequences; artificial sequences.
REFERENCE   1  (bases 1 to 1805)
  AUTHORS   Grousseau,E., Lu,J., Gorret,N., Guillouet,S.E. and Sinskey,A.J.
  TITLE     Isopropanol production with engineered Cupriavidus necator as
            bioproduction platform
  JOURNAL   Appl. Microbiol. Biotechnol. 98 (9), 4277-4290 (2014)
   PUBMED   24604499
REFERENCE   2  (bases 1 to 1805)
  AUTHORS   Grousseau,E., Lu,J., Gorret,N., Guillouet,S. and Sinskey,A.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-DEC-2013) Equipe FAME (Fermentation Advances and
            Microbial Engineering), LISBP - INSA de Toulouse, 135 Avenue de
            Rangueil, Toulouse CEDEX 04 31077, France
FEATURES             Location/Qualifiers
     source          1..1805
                     /organism="synthetic construct"
                     /mol_type="other DNA"
                     /db_xref="taxon:32630"
     gene            1..735
                     /gene="adc"
     CDS             1..735
                     /gene="adc"
                     /EC_number="4.1.1.4"
                     /note="derived from Clostridium acetobutylicum; codon
                     optimized for Cupriavidus necator expression"
                     /codon_start=1
                     /transl_table=11
                     /product="acetoacetate decarboxylase"
                     /protein_id="AHL44285.1"
                     /translation="MLKDEVIKQISTPLTSPAFPRGPYKFHNREYFNIVYRTDMDALR
                     KVVPEPLEIDEPLVRFEIMAMHDTSGLGCYTESGQAIPVSFNGVKGDYLHMMYLDNEP
                     AIA VGRELSAYPKKLGYPKLFVDSDTLVGTLDYGKLRVATATMGYKHKALDANEAKDQ
                     ICRPNYMLKIIPNYDGSPRICELINAKITDVTVHEAWTGPTRLQLFDHAMAPLNDLPV
                     KEIVSSSHILADIILPRAEVIYDYLK"
     gene            736..1805
                     /gene="adh"
     regulatory      736..749
                     /regulatory_class="ribosome_binding_site"
                     /gene="adh"
     CDS             750..1805
                     /gene="adh"
                     /EC_number="1.1.1.1"
                     /note="derived from Clostridium beijerinckii; codon
                     optimized for Cupriavidus necator expression"
                     /codon_start=1
                     /transl_table=11
                     /product="alcohol dehydrogenase"
                     /protein_id="AHL44286.1"
                     /translation="MKGFAMLGINKLGWIEKERPVAGSYDAIVRPLAVSPCTSDIHTV
                     FEGALGDRKNMILGHEAVGEVVEVGSEVKDFKPGDRVIVPCTTPDWRSLEVQAGFQQH
                     SNGMLAGWKFSNFKDGVFGEYFHVNDADMNLAILPKDMPLENAVMITDMMTTGFHGAE
                     LADIQMGSSVVVIGIGAVGLMGIAGAKLRGAGRIIGVGSRPICVEAAKFYGATDILNY
                     KNGHIVDQVMKLTNGKGVDRVIMAGGGSETLSQAVSMVKPGGIISNINYHGSGDALLI
                     PRVEWGCGMAHKTIKGGLCPGGRLRAEMLRDMVVYNRVDLSKLVTHVYHGFDHIEEAL
                     LLMKDKPKDLIKAVVIL"

  Query Match             100.0%;  Score 735;  DB 654;  Length 1805;
  Best Local Similarity   100.0%;  
  Matches  735;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCTGAAGGACGAAGTCATCAAGCAGATCTCGACCCCGCTGACGAGCCCGGCGTTCCCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 CGCGGCCCGTACAAGTTCCACAACCGCGAATACTTCAACATCGTGTACCGCACCGACATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGCGGCCCGTACAAGTTCCACAACCGCGAATACTTCAACATCGTGTACCGCACCGACATG 120

Qy        121 GACGCGCTGCGCAAGGTGGTCCCGGAGCCGCTGGAAATCGACGAGCCGCTGGTCCGCTTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GACGCGCTGCGCAAGGTGGTCCCGGAGCCGCTGGAAATCGACGAGCCGCTGGTCCGCTTC 180

Qy        181 GAAATCATGGCGATGCACGACACCAGCGGCCTGGGCTGCTACACGGAGAGCGGCCAGGCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAATCATGGCGATGCACGACACCAGCGGCCTGGGCTGCTACACGGAGAGCGGCCAGGCC 240

Qy        241 ATCCCGGTGTCGTTCAACGGCGTCAAGGGCGACTACCTGCATATGATGTACCTGGACAAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ATCCCGGTGTCGTTCAACGGCGTCAAGGGCGACTACCTGCATATGATGTACCTGGACAAC 300

Qy        301 GAACCGGCCATCGCGGTGGGCCGCGAGCTGAGCGCCTACCCGAAGAAGCTGGGCTACCCG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GAACCGGCCATCGCGGTGGGCCGCGAGCTGAGCGCCTACCCGAAGAAGCTGGGCTACCCG 360

Qy        361 AAGCTGTTCGTGGACTCGGACACCCTGGTCGGCACGCTGGACTACGGCAAGCTGCGCGTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAGCTGTTCGTGGACTCGGACACCCTGGTCGGCACGCTGGACTACGGCAAGCTGCGCGTG 420

Qy        421 GCCACCGCGACGATGGGCTACAAGCACAAGGCCCTGGACGCGAACGAGGCCAAGGACCAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCCACCGCGACGATGGGCTACAAGCACAAGGCCCTGGACGCGAACGAGGCCAAGGACCAG 480

Qy        481 ATCTGCCGCCCGAACTACATGCTGAAGATCATCCCGAACTACGACGGCTCGCCGCGCATC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ATCTGCCGCCCGAACTACATGCTGAAGATCATCCCGAACTACGACGGCTCGCCGCGCATC 540

Qy        541 TGCGAACTGATCAACGCGAAGATCACCGACGTCACGGTCCACGAGGCCTGGACCGGCCCG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TGCGAACTGATCAACGCGAAGATCACCGACGTCACGGTCCACGAGGCCTGGACCGGCCCG 600

Qy        601 ACGCGCCTGCAGCTGTTCGACCATGCCATGGCGCCGCTGAACGACCTGCCGGTGAAGGAA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ACGCGCCTGCAGCTGTTCGACCATGCCATGGCGCCGCTGAACGACCTGCCGGTGAAGGAA 660

Qy        661 ATCGTGTCGTCGTCGCATATCCTGGCGGACATCATCCTGCCGCGCGCAGAGGTGATCTAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ATCGTGTCGTCGTCGCATATCCTGGCGGACATCATCCTGCCGCGCGCAGAGGTGATCTAC 720

Qy        721 GACTACCTGAAGTGA 735
              |||||||||||||||
Db        721 GACTACCTGAAGTGA 735


SEQ ID NO: 9

KF975390
LOCUS       KF975390                1805 bp    DNA     linear   SYN 25-APR-2014
DEFINITION  Synthetic construct acetoacetate decarboxylase (adc) and alcohol
            dehydrogenase (adh) genes, complete cds.
ACCESSION   KF975390
VERSION     KF975390.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct

REFERENCE   1  (bases 1 to 1805)
  AUTHORS   Grousseau,E., Lu,J., Gorret,N., Guillouet,S.E. and Sinskey,A.J.
  TITLE     Isopropanol production with engineered Cupriavidus necator as
            bioproduction platform
  JOURNAL   Appl. Microbiol. Biotechnol. 98 (9), 4277-4290 (2014)
   PUBMED   24604499
REFERENCE   2  (bases 1 to 1805)
  AUTHORS   Grousseau,E., Lu,J., Gorret,N., Guillouet,S. and Sinskey,A.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-DEC-2013) Equipe FAME (Fermentation Advances and
            Microbial Engineering), LISBP - INSA de Toulouse, 135 Avenue de
            Rangueil, Toulouse CEDEX 04 31077, France
FEATURES             Location/Qualifiers
     source          1..1805
                     /organism="synthetic construct"
                     /mol_type="other DNA"
                     /db_xref="taxon:32630"
     gene            1..735
                     /gene="adc"
     CDS             1..735
                     /gene="adc"
                     /EC_number="4.1.1.4"
                     /note="derived from Clostridium acetobutylicum; codon
                     optimized for Cupriavidus necator expression"
                     /codon_start=1
                     /transl_table=11
                     /product="acetoacetate decarboxylase"
                     /protein_id="AHL44285.1"
                     /translation="MLKDEVIKQISTPLTSPAFPRGPYKFHNREYFNIVYRTDMDALR
                     KVVPEPLEIDEPLVRFEIMAMHDTSGLGCYTESGQAIPVSFNGVKGDYLHMMYLDNEP
                     AIA VGRELSAYPKKLGYPKLFVDSDTLVGTLDYGKLRVATATMGYKHKALDANEAKDQ
                     ICRPNYMLKIIPNYDGSPRICELINAKITDVTVHEAWTGPTRLQLFDHAMAPLNDLPV
                     KEIVSSSHILADIILPRAEVIYDYLK"
     gene            736..1805
                     /gene="adh"
     regulatory      736..749
                     /regulatory_class="ribosome_binding_site"
                     /gene="adh"
     CDS             750..1805
                     /gene="adh"
                     /EC_number="1.1.1.1"
                     /note="derived from Clostridium beijerinckii; codon
                     optimized for Cupriavidus necator expression"
                     /codon_start=1
                     /transl_table=11
                     /product="alcohol dehydrogenase"
                     /protein_id="AHL44286.1"
                     /translation="MKGFAMLGINKLGWIEKERPVAGSYDAIVRPLAVSPCTSDIHTV
                     FEGALGDRKNMILGHEAVGEVVEVGSEVKDFKPGDRVIVPCTTPDWRSLEVQAGFQQH
                     SNGMLAGWKFSNFKDGVFGEYFHVNDADMNLAILPKDMPLENAVMITDMMTTGFHGAE
                     LADIQMGSSVVVIGIGAVGLMGIAGAKLRGAGRIIGVGSRPICVEAAKFYGATDILNY
                     KNGHIVDQVMKLTNGKGVDRVIMAGGGSETLSQAVSMVKPGGIISNINYHGSGDALLI
                     PRVEWGCGMAHKTIKGGLCPGGRLRAEMLRDMVVYNRVDLSKLVTHVYHGFDHIEEAL
                     LLMKDKPKDLIKAVVIL"

  Query Match             100.0%;  Score 1056;  DB 654;  Length 1805;
  Best Local Similarity   100.0%;  
  Matches 1056;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAAGGGCTTCGCCATGCTGGGCATCAACAAGCTGGGCTGGATCGAAAAGGAACGCCCG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        750 ATGAAGGGCTTCGCCATGCTGGGCATCAACAAGCTGGGCTGGATCGAAAAGGAACGCCCG 809

Qy         61 GTCGCCGGCTCGTACGACGCCATCGTGCGCCCGCTGGCCGTGTCGCCGTGCACCAGCGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        810 GTCGCCGGCTCGTACGACGCCATCGTGCGCCCGCTGGCCGTGTCGCCGTGCACCAGCGAC 869

Qy        121 ATCCACACGGTGTTCGAGGGCGCCCTGGGCGACCGCAAGAACATGATCCTGGGCCATGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        870 ATCCACACGGTGTTCGAGGGCGCCCTGGGCGACCGCAAGAACATGATCCTGGGCCATGAG 929

Qy        181 GCGGTGGGCGAGGTGGTCGAAGTCGGCAGCGAAGTGAAGGACTTCAAGCCGGGCGACCGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        930 GCGGTGGGCGAGGTGGTCGAAGTCGGCAGCGAAGTGAAGGACTTCAAGCCGGGCGACCGC 989

Qy        241 GTCATCGTGCCGTGCACCACGCCGGACTGGCGCTCGCTGGAGGTGCAGGCCGGCTTCCAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        990 GTCATCGTGCCGTGCACCACGCCGGACTGGCGCTCGCTGGAGGTGCAGGCCGGCTTCCAG 1049

Qy        301 CAGCACAGCAACGGCATGCTGGCGGGCTGGAAGTTCTCGAACTTCAAGGACGGCGTCTTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1050 CAGCACAGCAACGGCATGCTGGCGGGCTGGAAGTTCTCGAACTTCAAGGACGGCGTCTTC 1109

Qy        361 GGCGAATACTTCCATGTGAACGACGCCGACATGAACCTGGCGATCCTGCCGAAGGACATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1110 GGCGAATACTTCCATGTGAACGACGCCGACATGAACCTGGCGATCCTGCCGAAGGACATG 1169

Qy        421 CCGCTGGAGAACGCCGTGATGATCACCGACATGATGACCACGGGCTTCCACGGCGCCGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1170 CCGCTGGAGAACGCCGTGATGATCACCGACATGATGACCACGGGCTTCCACGGCGCCGAA 1229

Qy        481 CTGGCGGACATCCAGATGGGCTCGTCGGTGGTCGTGATCGGCATCGGCGCCGTGGGCCTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1230 CTGGCGGACATCCAGATGGGCTCGTCGGTGGTCGTGATCGGCATCGGCGCCGTGGGCCTG 1289

Qy        541 ATGGGCATCGCCGGCGCGAAGCTGCGCGGCGCGGGCCGCATCATCGGCGTCGGCAGCCGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1290 ATGGGCATCGCCGGCGCGAAGCTGCGCGGCGCGGGCCGCATCATCGGCGTCGGCAGCCGC 1349

Qy        601 CCGATCTGCGTGGAGGCCGCGAAGTTCTACGGCGCGACCGACATCCTGAACTACAAGAAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1350 CCGATCTGCGTGGAGGCCGCGAAGTTCTACGGCGCGACCGACATCCTGAACTACAAGAAC 1409

Qy        661 GGCCACATCGTCGACCAGGTGATGAAGCTGACCAACGGCAAGGGCGTCGACCGCGTGATC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1410 GGCCACATCGTCGACCAGGTGATGAAGCTGACCAACGGCAAGGGCGTCGACCGCGTGATC 1469

Qy        721 ATGGCCGGCGGCGGCTCGGAAACGCTGAGCCAGGCGGTCTCGATGGTGAAGCCGGGCGGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1470 ATGGCCGGCGGCGGCTCGGAAACGCTGAGCCAGGCGGTCTCGATGGTGAAGCCGGGCGGC 1529

Qy        781 ATCATCAGCAACATCAACTACCACGGCTCGGGCGACGCCCTGCTGATCCCGCGCGTGGAG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1530 ATCATCAGCAACATCAACTACCACGGCTCGGGCGACGCCCTGCTGATCCCGCGCGTGGAG 1589

Qy        841 TGGGGCTGCGGCATGGCGCATAAGACCATCAAGGGCGGCCTGTGCCCGGGCGGCCGCCTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1590 TGGGGCTGCGGCATGGCGCATAAGACCATCAAGGGCGGCCTGTGCCCGGGCGGCCGCCTG 1649

Qy        901 CGCGCCGAAATGCTGCGCGACATGGTCGTGTACAACCGCGTGGACCTGTCGAAGCTGGTG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1650 CGCGCCGAAATGCTGCGCGACATGGTCGTGTACAACCGCGTGGACCTGTCGAAGCTGGTG 1709

Qy        961 ACCCACGTGTACCATGGCTTCGACCACATCGAGGAAGCCCTGCTGCTGATGAAGGACAAG 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1021 CCGAAGGACCTGATCAAGGCGGTCGTGATCCTGTGA 1056
              ||||||||||||||||||||||||||||||||||||
Db       1770 CCGAAGGACCTGATCAAGGCGGTCGTGATCCTGTGA 1805




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.